UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6259



ALBERT JONES,

                                            Plaintiff - Appellant,

          versus


MICHAEL MOORE; WILLIAM D. CATOE; GEORGE N.
MARTIN, III; WILLIAM DAVIS; S. HUNTER RENTZ,
Doctor; MARIA BLANDSHAW; DEBORAH T. SMITH;
ROSE MARY MURPHY; JAMES BRYAN; JOHN PATE, JR.,
Doctor,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CA-96-3101-2-11AJ)


Submitted:   August 28, 1997          Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Jones, Appellant Pro Se. James E. Parham, Jr., Columbia,
South Carolina; William Llewellyn Pope, Leroy Free Laney, POPE &
RODGERS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for a preliminary and permanent injunction. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Jones v. Moore, No. CA-96-3101-2-11AJ (D.S.C. Jan. 23, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2